DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach et al. (US 10,014,318) (hereinafter, Or-Bach).
Re: independent claims 1 and 15, Or-Bach discloses in figs. 14A-C a multiple input device and a method of forming, comprising: a semiconductor structure (1440) extending in a first direction; a first dielectric material (within 1406 in fig. 14C) surrounding a portion of the semiconductor structure; a floating gate (within 1406 in fig. 14C and col 55 ll. 21-29) on the first dielectric material and surrounding the portion of the semiconductor structure; a second dielectric material (within 1406 in fig. 14C, col 23 ll. 29-31) on the floating gate and surrounding the portion of the semiconductor structure (1440); and a plurality of control gates (1441-1444 in fig. 14B and 1411-1414 in fig. 14C) on the second dielectric material wherein at least one of the control gates (1441/1411) extends vertically away from the semiconductor structure (1440) in a second direction and at least one of the control gates (1442/1412) extends vertically away from the semiconductor structure (1440) in a third direction.
Re: claims 2 and 16, Or-Bach discloses in figs. 14A-14C the multiple input device and method of forming of claims 1 and 15, respectively, further comprising a source region (1400 in fig. 14C) surrounding a second portion of the semiconductor structure and a drain region (1402 in fig. 14C) surrounding a third portion of the semiconductor structure.
Re: claims 3 and 17, Or-Bach discloses in figs. 14A-14C the multiple input device and method of forming of claims 1 and 15, respectively, further comprising a dielectric material (1201, 1203 in fig. 12A) that separates control gates that extend in the same direction.
Re: claims 4 and 18, Or-Bach discloses in figs. 14A-14C the multiple input device and method of forming of claims 1 and 15, respectively, wherein a first plurality of the control gates (1441, 1443) extend vertically away from the semiconductor structure in the second direction and a second plurality 31AB4617-US 111548-243828of the control gates (1442,1444) 
Re: claims 5 and 19, Or-Bach discloses in figs. 14A-14C the multiple input device and method of forming of claims 1 and 15, respectively, wherein the portion of the semiconductor structure includes a channel of the semiconductor device (1440 in fig. 14B).
Re: claims 6 and 20, Or-Bach discloses in figs. 14A-14C the multiple input device and method of forming of claims 1 and 15, respectively, further comprising a horizontally extending dielectric (1201, 1203 in fig. 12A) that separates the one or more control gates that extend vertically in the second direction from one or more control gates that extend vertically in the third direction.
Re: claim 7, Or-Bach discloses in figs. 14A-14C the multiple input device of claim 1, wherein the first dielectric material and the second dielectric material are high-k materials (col 33 ll. 20-30).
Re: independent claim 8, Or-Bach discloses in figs. 14A-14C a multiple input device, comprising: a vertically extending semiconductor structure (1440); a first dielectric material (within 1406 in fig. 14C) surrounding a portion of the semiconductor structure; a floating gate (within 1406 in fig. 14C and col 55 ll. 21-29) on the first dielectric material and surrounding the portion of the semiconductor structure; a second dielectric material (within 1406 in fig. 14C, col 23 ll. 29-31) surrounding the portion of the semiconductor structure and on the floating gate; and a plurality of control gates (1441-1444 in fig. 14B and 1411-1414 in fig. 14C) on the second dielectric material wherein the control gates surround the portion of the semiconductor structure and extend away from the portion of the semiconductor structure in different directions (figs. 14A-14C).
Re: claim 9, Or-Bach discloses in figs. 14A-14C the multiple input device of claim 8, further comprising a source region (1400) and a drain region (1402) located at opposing ends of the semiconductor structure.
Re: claim 10, Or-Bach discloses in figs. 14A-14C the multiple input device of claim 8, further comprising a gate spacer (1201, 1203 in fig. 12A) between the floating gate, the control gates and the source and drain regions.
Re: claim 12, Or-Bach discloses in figs. 14A-14C the multiple input device of claim 8, wherein the portion of the semiconductor structure includes a channel of the multi-gate semiconductor device (1440 in fig. 14B).
Re: claim 14, Or-Bach discloses in figs. 14A-14C the multiple input device of claim 8, wherein the first dielectric material and the second dielectric material are high-k materials (col 33 ll. 20-20).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fijany et al. US 7,514,964 teach a programmable logic gate including a four-gate transistor.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/30/2022